                                                                             II r. DISTRICT
                                                                             U.S.     CLERK'S OFFICE
                                                                                            COURT E.D.N.Y.

  UNITED STATES DISTRICT COURT                                               ^ SEP 3 0 2019 ik
  EASTERN DISTRICT OF NEW YORK
                                                                             BROOKLYN OFFICE
  ARRON BALLINGER

                            Petitioner, pro se                         NOT FOR PUBLICATION
          -against-                                                    MEMORANDUM & ORDER
                                                                       16-CV-3856(CBA)
  CHRISTOPHER MILLER

                            Respondent.
                                                         -X

AMON,United States District Judge:


         Arron Ballinger, proceeding pro se. petitions this Court for a writ ofhabeas corpus pursuant

to 28 U.S.C. § 2254. He seeks to vacate his New York state conviction, following a bench trial,

for second-degree murder and second-degree criminal possession of a weapon, arguing that his

waiver of his right to ajury trial was not knowing,intelligent, and voluntary because the trial court

failed to explain that Ballinger's rationale for executing the waiver was flawed. (See D.E. # 1

("Pet") at 4.) For the reasons set forth below, Ballinger's petition is denied.

                                               BACKGROUND


         Ballinger was indicted in Kings County, New York,for one count of murder in the second

degree and two counts of criminal possession of a weapon in the second degree, for his killing of

Samuel Schley. Just before trial, Ballinger's counsel informed the trial court he had conferred

with Ballinger over the course of the weekend before trial, discussing trial strategy, and that as a

result Ballinger desired to waive his right to a jury trial and proceed instead with a bench trial.

(D.E.# 7-1 (Tr. Rec.)at 5-6.)^ Counsel explained that, although they would concede that Ballinger

had shot the victim and caused his death, the defense intended to argue that Ballinger was

incorrectly indicted on charges of intentional homicide when he should have been charged with



'Pagination is based on the PDF page number, not the page number of each individual transcript within the Exhibit.

                                                         1
depraved indifference murder and therefore that the facts that would be adduced at trial would not

support the murder charge. (Id. at 10,66-68.) Accordingly, because the defense planned to argue

that Ballinger had been charged with the wrong crime, which was "primarily a question of law,"

counsel explained that the defense believed that the trial court"would more fairlyjudge and decide

this issue than a jury." (Id.) Noting repeatedly that the right to trial by jury is an "important,"

"significant," "serious," and "very monumental right," the trial court insisted that it must ensure

that Ballinger "wis[h]es to [waive the jury trial] and he understands the nature of what he's about

to do." (Id at 7-11.) In particular, the trial court stressed that it was "very important for Mr.

Ballinger to understand [that] normally in a jury trial in a criminal case ...[t]he judge decides all
the questions oflaw" and "[t]he jury decides the facts," but in a bench trial,"you place all ofthose
issues into the judge's hand" and give them "them total... rein" to decide both law and fact. (Id
at 10-11.) The trial court further made clear that, notwithstanding the defense's strategy and belief
that the court would be more receptive to their argument of legal insufficiency, "there's no

guarantee" that the court would agree and "no way of knowing what the outcome is going to be
because you have placed all ofthat power into the hands of a judge." (Id at 11.)
        The trial court continued that "quite frankly ... there are benefits to having a jury decide

the questions offact and judge decide the law" and therefore that before allowing Ballinger to give
up that "monumental and significantly important right," the court needed to be "satisfied that you
understand the consequences of such a waiver because it is that important." (Id at 11-12.) For
that reason,the court cautioned Ballinger that a waiver is "not something to be entered into lightly"

and that he "should not go through with it" if he did not understand the "significant Constitutional

right" he was waiving. (Id at 12-13.) The court then permitted defense counsel to take a recess
to further discuss the matter with Ballinger; at the end of the recess, counsel represented—and
Ballinger confirmed—^that counsel had impressed upon him that the choice to waive his right to a

jury trial was his alone. (Id at 13-14.)

       The trial court then began to examine Ballinger under oath to determine whether Ballinger

was voluntarily, knowingly, and intelligently waiving his right to a jury trial. (Id at 14-16.) The

court explained that once Ballinger waives the right to a jury, that decision is "final and binding"

and asked Ballinger whether he nonetheless desired to waive the right. (Id at 15-16.) Ballinger

replied that "I fully understand what's going on. I'd like to waive my rights for a jury trial, for a

bench trial." (Id at 16.) The trial court thereafter extensively questioned Ballinger concerning his

choice, indicating that he could pause to consult with his attorney before answering any questions.

(Id at 16-32.) Ballinger indicated that he was 21 years old; could read, write, speak, and

understand English; had obtained his GED; had not consumed any drugs, alcohol, or medication

in the previous 24 hours; had never been treated for a mental illness or disorder; had no mental or
physical impairment that would prevent him from understanding the proceedings; and that he had
not been threatened, forced, or coerced into waiving his right to trial by jury. (Id at 18-20.) The

trial court confirmed that Ballinger understood that the right to a trial by jury meant that Ballinger

was entitled to have "twelve jurors determine the issues of guilt or nonguilt" and that by waiving

that right, he was electing instead to have the court itself determine both. (Id at 21.) The court
stressed that "it may be to [Ballinger's] advantage to have your case tried by twelve individuals"

rather than the judge alone and that if Ballinger tried his case before a jury he would not be

convicted unless all twelve agreed to his guilt,"which may be a benefit to you." (Id at 21—22.)

Ballinger replied that he understood these features ofthe jury trial. (Id at 22.) In response to the

trial court's request that Ballinger explain his decision to waive his right to a jury trial, Ballinger

replied that "I believe that you know the law better than twelve jurors do." (Id at 22.) The court
reiterated that the jury decides ail issues offact and has the responsibility of determining whether

the People have home their burden to prove all of the facts supporting the indictment beyond a

reasonable doubt—a "valuable right"—^but that the court alone would "decide all of the facts, as

well as apply the law," if Ballinger waived the jury trial, and the court warned against "that kind

of power concentrated into one hand, that being the hand of the Court." (Id. at 23.) Ballinger

indicated that he understood and still wished to waive his right. (Id.)

       The trial court then repeated its earlier admonition that there was"no guarantee as to what

the decision may be" and that the court was not obliged to accept Ballinger's attorney's legal
argument merely because the case was a bench trial. (Id. at 23-25.) The court therefore again
insisted that if Ballinger had any "kinds of nagging thoughts or unresolved issues," he should

resolve them before making any decision, because he could not revoke his waiver once it is made.

(Id at 26-27.) After finally checking once again that Ballinger had discussed the issue with
counsel and was satisfied with the extent and nature ofcounsel's explanations,(jd at 27),the court

had Ballinger sign a written waiver form,confirming that Ballinger understood its contents,signed
it freely, and that it remained his desire to waive his right to ajury trial,(jd at 30.) After Ballinger
again answered affirmatively, the court finally accepted his waiver. (Id at 30—32.)
        The next morning, prior to beginning trial, the trial court undertook "one last inquiry" to
confirm that Ballinger really wished to waive his right to trial by jury. (Id at 53.) Ballinger was
sworn in, and the court inquired whether, having had the chance to consider his decision overnight,
Ballinger still desired to proceed with a bench trial "meaning that[he would]have the Court decide
both the law and the facts ofthis case," to which Ballinger replied "Yes, your Honor." (Id at 54.)

The court then again explained that Ballinger was facing the possibility of25 years to life in prison,
and that there was no guarantee regarding what the court would find the facts to be. (Id at 55.)
Ballinger confirmed that he understood this, had not been promised that any particular outcome

would occur as a result of the waiver, and that he wished to "proceed without a jury." (Id. at 54—

55.)

       Upon this final confirmation, the court commenced the bench trial. At the conclusion of

the trial, the court determined that there was "no reasonable view of the evidence supporting the

notion that at the time of the shooting the defendant operated with a depraved indifference to

human life," but rather that "the People have . . . proven beyond a reasonable doubt that the

defendant intentionally killed" the victim. (Id at 634-35.) The court accordingly found Ballinger

guilty of murder in the second degree and two counts of criminal possession of a weapon in the

second degree. (Id at 635.) Prior to sentencing, Ballinger admitted to and the court took notice

of Ballinger's prior 2005 conviction in Connecticut for burglary in the third degree, which the

court determined was a violent felony and the basis for finding Ballinger a "second violent felony

offender." (Id at 640^2.) The court then imposed a concurrent sentence of twenty-two years to

life on the murder count and fifteen years on the criminal possession ofa weapon counts,followed

by five years post-release supervision. (Id at 658-60.)

       Ballinger appealed,raising two contentions. First, he argued that the trial court's allocution

was insufficient to render Ballinger's waiver of the right to a jury trial knowing, intelligent, and

voluntary because the trial court failed to explain to him that the defense's trial strategy of arguing

insufficiency of the evidence could have been made directly to the court via a motion for a trial

order of dismissal, N.Y. Grim. Proc. Law § 290.10, even had Ballinger maintained his right to a

jury trial and accordingly that Ballinger did not benefit from waiving his right. (D.E.# 7-2("App.

Rec.")at 13-16.) Second, Ballinger asserted that he was improperly sentenced as a second violent

felony offender based on the Connecticut conviction for burglary in the third degree, the elements
of which were not equivalent to that same felony under New York law and thus which could not

serve as a predicate offense. (Id 19-21.)

       The Appellate Division, Second Department affirmed the judgment but, given that "the

out-of-state crime of which the defendant was convicted would not constitute a felony in New

York for the purposes of enhanced sentencing," vacated Ballinger's adjudication as a second

violent offender and the two counts of criminal possession of a weapon in the second degree. (Id,

at 69-70.) Because the Second Department was unable to determine from the record whether the

trial court imposed a longer sentence on the murder count based on its "mistaken belief that the

defendant had previously been convicted of a violent felony," Ballinger's sentence on the murder

charge was vacated as well and remitted to the trial court for resentencing. (Id at 70.) The Second

Department rejected Ballinger's arguments regarding his waiver of the right to trial by jury,
however, finding them "unpreserved for appellate review" and that "in any event, the record

establishes that the defendant's waiver was knowing,intelligent, and voluntary." (Id at 69.) The

Court of Appeals denied leave to appeal. People v. Ballineer. 20 N.Y.3d 985(2012). On January

10,2013, Ballinger was resentenced as a first-time violent offender. (App. Rec. at 121). The trial
court explained that the Connecticut conviction "did not impact the Court's sentence in any way,"

(id at 120-21), and so resentenced Ballinger to the same concurrent sentences oftwenty-two years

to life on the murder count and fifteen years on the weapons counts, with five years' post-release

supervision,(id at 121). The Second Department affirmed his sentence, and on April 2,2015,the

Court of Appeals denied leave to appeal. See People v. Ballinger, 125 A.D.3d 784,leave to appeal

denied. 25 N.Y.3d 987(2015). On July 1,2016, Ballinger timely filed the instant petition for Writ

of Habeas Corpus under 28 U.S.C. § 2254, asserting that his waiver of his right to ajury trial was

inadequate. (Pet. at 4.) For the reasons set forth below,the petition is denied.


                                                6
                                   STANDARD OF REVIEW


        Under the Antiterrorism and Effective Death Penalty Act("AEDPA"),a state prisoner may

petition for "a writ of habeas corpus ...only on the ground that he is in custody in violation ofthe

Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). Where the petitioner

seeks review of a claim "adjudicated on the merits in State court proceedings," AEDPA "sharply

limits the circumstances in which a federal court may issue a writ of habeas corpus," Johnson v.

Williams. 568 U.S. 289,298(2013), and "imposes a highly deferential" standard ofreview, Jones

V. Murphv. 694 F.3d 225, 234(2d Cir. 2012)(citing Hardv v. Cross. 132 S. Ct. 490, 491 (2011)

(per curiam)); see also 28 U.S.C. § 2254(d). A state court is presumed to have adjudicated a federal

claim on the merits when the claim "has been presented to a state court and the state court has

denied relief... in the absence ofany indication or state-law procedural principles to the contrary."

Harrington v. Richter. 562 U.S. 86,99(2011).

        A district court applying AEDPA deference may grant an application for a writ of habeas

corpus only where the state proceedings resulted in a decision that(1)"was contrary to,or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States," or (2)"was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d)(l)-(2); s^

also Williams v. Tavlor. 529 U.S. 362, 405-06 (2000); Evans v. Fischer. 712 F.3d 125, 132—33

(2d Cir. 2013). "'[Cjlearly established Federal law' refers to holdings, and not dicta, of cases

decided by the Supreme Court, as opposed to lower federal courts." Fischer. 712 F.3d at 133

(citing Williams. 529 U.S. at 412). A state court's ruling on the merits is "contrary to" a clearly

established Supreme Court holding if it "arrives at a conclusion opposite to that reached by th[e]

Court on a question of law or . . . decides a case differently than th[e] Court has on a set of
materially indistinguishable facts." Williams. 529 U.S. at 412-13. An "unreasonable application"

of clearly established Supreme Court precedent occurs when "the state court identifies the correct

governing legal principle from [the] Court's decisions but unreasonably applies that principle to

the facts of the prisoner's case." Ifr at 413. "An application of law is 'unreasonable' only if it

involves '[sjome increment of incorrectness beyond error.'" Fischer. 712 F.3d at 133 (quoting

Overton v. Newton. 295 F.3d 270, 277(2d Cir. 2002)); see also Harrington v. Richter. 562 U.S.

86, 101 (2011)(holding that if'fairmindedjurists could disagree' on the correctness of the state

court's decision," that decision is not unreasonable (quoting Yarborough v. Alvarado. 541 U.S.

652, 664 (2004))); Schriro v. Landrigan. 550 U.S. 465, 473 (2007)(noting that whether a state

court's determination was unreasonable is "a substantially higher threshold" than whether that

determination was incorrect).

                                         DISCUSSION


       Ballinger reasserts the argument concerning the validity of his waiver ofthe right to a trial
by jury that he unsuccessfully raised before the Appellate Division, Second Department.
Specifically, Ballinger contends that the trial court's colloquy was insufficient to ensure that he
"'understood' the important right he was giving up" because the trial court did not "dispel
petitioner of the notion" that a waiver of his right to a jtiry trial "would somehow benefit him,"
when in reality Ballinger could have made the exact legal insufficiency argument to the judge,
even had the case been tried to a jury. (D.E. # 9 ("Pet. Reply") at 6—7.) Having heard from

Ballinger that his reason for waiving his right was his beliefthat the judge "know[s] the law better

than twelve jurors do,"(Tr. Rec. at 22), Ballinger claims that the trial court should have explained
that legal argumentation regarding the sufficiency ofthe evidence could be made to the judge even

during a jury trial, (Pet. Reply at 8). This "misconception" that waiving his right to a jury trial


                                                 8
would afford him an opportunity that he in fact already possessed, argues Ballinger, renders his

waiver unintelligent and thus invalid. (Id. at 8, 11-12.) Ballinger's claim, however, is

procedurally defaulted and in any event lacks merit.

         1. Procedural Bar


       On direct appeal, the Second Department denied this waiver claim as unpreserved because

Ballinger failed to comply with New York's contemporaneous objection rule,(App. Rec. at 69

(citing N.Y. Crim. Proc. Law § 470.05(2)), which requires a party to "protest" the asserted error

before the trial court "at the time of such ruling or instruction or at any subsequent time when the

court had an opportunity of effectively changing the same," N.Y. Crim. Proc. Law § 470.05(2).

       This basis for rejecting Ballinger's claim is "a state law ground that is independent of the

federal question and adequate to support the judgment" and which federal courts have no

jurisdiction to review. Coleman v. Thompson. 501 U.S. 722, 729(1991); see also, e.g.. Green v.

Travis. 414 F.3d 288, 294 (2d Cir. 2005)("A federal habeas court lacks jurisdiction to evaluate

questions of federal law decided by a state court where the state court judgment" rests on

independent and adequate state law grounds). This is true whether the state law ground is

substantive or procedural and regardless of whether the state law ground was the state court's sole

rationale or an alternative holding. Coleman. 501 U.S. at 729; Harris v. Reed,489 U.S. 255,264

n.lO (1989); Travis. 414 F.3d at 294. New York's contemporaneous objection rule is certainly a

ground that is "independent" of the federal question concerning the adequacy of a waiver under

the Sixth Amendment. See, e.g.. Cotto v. Herbert. 331 F.3d 217, 239(2d Cir. 2003). For a state

ground to be "adequate," it must be "['Jfirmly established and regularly followed by the state in

question' in the specific circumstances presented in the instant case." Murden v. Artuz. 497 F.3d

178, 192(2d Cir. 2007)(quoting Monroe v. Kuhlman.433 F.3d 236, 241 (2d Cir. 2006)). Courts


                                                 9
in this Circuit have specifically found that the practice of finding a claim unpreserved as a result

of a defendant's failure to abide by New York's contemporaneous objection rule in the context of

their waiver ofthe right to ajury trial is firmly established and regularly followed, and accordingly

constitutes an adequate state ground for denying an appeal.                    See, e.g.. Silva v. Graham. No.

13-CV-3314 (MKB)(LB), 2014 WL 12654907, at *2-3 (E.D.N.Y. Aug. 4, 2014), renort and

recommendation adopted.2017 WL 435774(E.D.N.Y. Feb. 1,2017)(collecting cases and finding

that "[t]he contemporaneous objection rule is firmly established and regularly followed where, as

here, petitioner did not to object to the procedure followed when the trial court approved his waiver

of a trial by jury"); Karimzada v. Cunningham. No. 09-CV-3317 (JG), 2010 WL 597947, at *3
(E.D.N.Y. Feb. 17, 2010)(considering the "guideposts" identified by the Second Circuit in Cotto

to determine the adequacy ofa procedural default for failure to make a contemporaneous objection,

and noting that "even imperfect compliance with the contemporaneous objection requirement
would have alerted the trial judge to [petitioner's] belief that the inquiry into the validity of his

waiver was insufficient"); Peonle v. Johnson. 51 N.Y.2d 986,987(1980)(requiring objections "to

the procedure followed in approving the appellant's waiver of jury trial [to be] preserved for
review" in accordance with § 470.05(2)). The claim is therefore procedurally defaulted and the

petition is denied for that reason alone.^




^ Although Ballinger could obtain federal habeas review of his procedurally defaulted claim by showing either "cause
for the default and prejudice" or that "failure to consider the claims will result in a miscarriage ofJustice (i.e., the
petitioner is actually iimocent)," he argues neither. Aparicio v. Artuz. 269 F.3d 78,90(2d Cir. 2001)(citing Coleman.
501 U.S. at 748-50). Indeed, Ballinger has throughout conceded that he is not innocent ofthe victim's killing, despite
his assertion that the killing was not done with the requisite intent for second degree murder. See Bouslev v. United
States. 523 U.S. 614,623(1998)('"[Ajctual innocence' means factual innocence, not mere legal insufficiency.").
                                                          10
        II. Merits


        Contrary to Ballinger's assertion, the record clearly indicates that his waiver of his right

to a jury trial was "knowing, intelligent, and voluntary." United States v. Carmenate. 544 F.3d

105, 108(2dCir. 2008).

       A criminal defendant's waiver of a constitutional right is knowing and intelligent if it is

"done with sufficient awareness ofthe relevant circumstances and likely consequences." Bradv v.

United States. 397 U.S. 742, 748 (1970)(discussing this standard in the context of a guilty plea,

which inherently includes a waiver of the right to a jury trial). As the Supreme Court has further

explained,"the law ordinarily considers a waiver [of a constitutional right] knowing, intelligent,

and sufficiently aware if the defendant fully understands the nature of the right and how it would

likely apply in general in the circumstances—even though the defendant may not know the specific
detailed consequences ofinvoking it." United States v. Ruiz,536 U.S. 622,629(2002)(emphasis

in original); see also Patterson v. Illinois. 487 U.S. 285, 294 (1988)("If petitioner nonetheless
lacked 'a full and complete appreciation of all of the consequences flowing' from his waiver, it

does not defeat the State's showing that the information it provided to him satisfied the

constitutional minimum."(quoting Oregon v. Elstad. 470 U.S. 298, 316-17(1985))); cf,Ruiz,536

U.S. at 630(noting,in the context ofa guilty plea,that"the Constitution,in respect to a defendant's

awareness of relevant circumstances, does not require complete knowledge of the relevant

circumstances, but permits a court to accept a guilty plea, with its accompanying waiver of various

constitutional rights, despite various forms of misapprehension under which a defendant might

labor"). The voluntariness ofthe waiver"can be determined only by considering all ofthe relevant

circumstances surrounding it." Bradv. 397 U.S. at 749.




                                                 11
       The Second Circuit has also "strongly encourage[d]" that district courts engage in an on-

the-record colloquy with defendants to ensure that they understand the "scope and contours ofthe

right to trial by jury and the consequences of a waiver," which "at a minimum" should inform the

defendant "that a jury is composed of twelve members of the community, that the defendant may

participate in the selection ofthe jurors, that the jury's verdict must be imanimous,and that ajudge

alone will decide guilt or innocence if the defendant waives the right to a jury trial." Carmenate.

544 F.3d at 108-09 (internal quotation marks omitted)(quoting Marone v. United States. 10 F.3d

65, 68 (2d Cir. 1993)). But the Second Circuit has also made clear that those recommendations

"are neither mandatory nor dispositive of a defendant's understanding of the waiver," and that a

court is "not constitutionally required to conduct an on the record colloquy with a defendant prior

to a waiver of the right to a jury trial." Id at 108 (internal quotation marks and citation omitted).

Rather, the court must evaluate the defendant's waiver "under all the circumstances ofthe case to

ensure that it is knowing, voluntary, and intelligent." Id Indeed, the Second Circuit has held that

a defendant's failure to receive explicit instruction on two of these jury features—^the number of

jurors and the requirement ofa unanimous verdict—did not, under all ofthe circumstances,render

his subsequent waiver unknowing or unintelligent. Id at 108-09.

        Here, based on the transcript, the trial court thoroughly explained to Ballinger these

fundamental characteristics of a jury, and there is little doubt that Ballinger fully understood the

protections he was giving up by waiving his right to a jury trial. In addition to the trial court's

repeated admonitions as to the benefits of a jury trial and the consequences of relinquishing this

right, the record reflects that the trial court specifically informed Ballinger that a jury is composed

oftwelve members whose verdict must be unanimous,and that if he waived his right to ajury trial,

the judge alone would decide his guilt or irmocence. Although it is true that the record does not



                                                  12
reflect that Ballinger was informed that he could have a role in selecting the jury or that they would

be members of the community, this fact alone, as aforementioned, is insufficient to render

Ballinger's waiver invalid. See Carmenate. 544 F.3d at 108-09; see also U.S. ex rel. Williams v.

DeRobertis. 715 F.2d 1174, 1177 (7th Cir. 1983)(holding that "an accused's ignorance" of"his

right to participate in the selection of his jury and his right to be convicted only upon a substantial

majority vote of the jurors . . . does not render his jury trial waiver and subsequent bench trial

conviction void as a matter of constitutional law"). Ballinger also does not suggest that this

information played any role in his decision to waive his right to a jury trial.

        Ballinger's assertion that his waiver was inadequate thus fails under any standard, let alone

the more exacting standard set out under AEDPA. Pursuant to § 2254(d), a court may not grant a

habeas petition xmless the challenged decision was "contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court ofthe United

States." As noted above, however, the Supreme Court has never required a trial court to engage

in an allocution before accepting a defendant's waiver of their right to a trial by jury. All that the

Supreme Court has required is that the waiver be knowing, intelligent, and voluntary. See, e.g.,

Ruiz. 536 U.S. at 629. Considering the lengths to which the trial court went to explain the

protections assured by the right to ajury trial, the gravity ofthat right, how those protections might

benefit Ballinger, and the consequences of Ballinger's waiver of those protections, as well as the

court's repeated and exhaustive confirmations that Ballinger understood the right that he proposed

to relinquish and that it was his personal desire to nevertheless forgo those rights, there is no doubt

that the trial court's acceptance of Ballinger's waiver was neither contrary to, nor an unreasonable

application of, the Supreme Court's standard for accepting such a waiver.




                                                  13
                                        CONCLUSION

       For the reasons set forth above, Ballinger's petition is dismissed. Because Ballinger has
failed to make a "substantial showing of the denial of a constitutional right," a Certificate of
Appealability shall not issue. 28 U.S.C. § 2253(c). The Clerk of Court is respectfully directed to
enterjudgment accordingly and close the case.



       SO ORDERED.

Dated: SeptemberjP,2019
       Brooklyn, New York                             s/Carol Bagley Amon
                                                    Carol BagleyAm^
                                                    United States District Judge




                                             14
